Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-227 were canceled.  
Claims 228-250 were added.
Claims 228-250 are pending.
Claims 237-240 and 248-250 were withdrawn from further consideration (see below).
Claims 228-236 and 241-247 are under consideration. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on 01 October 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 248-250 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 October 2021.
Applicant’s election without traverse of species antibody SIRPAB-11, SEQ ID NO: 62, 63, 65, 78, 69, and 57 for CDRs, SEQ ID NO: 67 and 80 for VL and VH, respectively, and SEQ ID NO: 143 and 119 for light chain and heavy chain, respectively, in the reply filed on 01 October 2021 is acknowledged.
s 237-240 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 October 2021.


Drawing
The drawing set forth as Figure 2 is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers, either in the figure or in the brief description of drawings at page 22. 
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  

Appropriate correction is required.


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 180 in page 68. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 228-236, 241-243, and 246 is/are objected to because of the following informalities: “the antibody or antigen-binding fragment” should read “the antibody or the antigen-binding fragment thereof”.  Appropriate correction is required.

(s) 229-236 and 241-247 is/are objected to because of the following informalities: “The antibody or antigen binding fragment of claim 228” should read “The antibody or the antigen-binding fragment thereof of claim 228”.  Appropriate correction is required.

Claim(s) 233 is/are objected to because of the following informalities: “comprises a comprises” in line 2 should read “comprises”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 228-236 and 241-247 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 236 recites “K322A” but does not recite which numbering system is used. Therefore, it is unclear which numbering system is used because there are multiple numbering systems. 


Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643        

/Brad Duffy/Primary Examiner, Art Unit 1643